—Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered May 11, 1992, convicting defendant, after a jury trial, of robbery in the first degree (two counts), and burglary in the first degree and sentencing him to concurrent terms of 5 to 15 years, unanimously affirmed.
Defendant’s contention that this Court should now consider periods of delay after his CPL 30.30 motion was decided is without merit since defendant never sought to renew his notice to dismiss by adding the period of delay he now claims to have occurred, and thus waived his claim (People v Vidal, 180 AD2d 447, 449).
Nor was the defendant denied effective assistance of counsel where defense counsel reasonably requested adjournments to confer with the defendant. Concur—Ellerin, J. P., Wallach, Asch, Nardelli and Tom, JJ.